Name: Council Regulation (EEC) No 1578/86 of 23 May 1986 amending, by reason of the accession of Spain and Portugal, Regulation (EEC) No 1469/70 fixing the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which the procedures laid down in Article 13 of Regulation (EEC) No 727/70 apply
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy
 Date Published: nan

 No L 139/26 Official Journal of the European Communities 24 . 5 . 86 COUNCIL REGULATION (EEC) No 1578/86 of 23 May 1986 amending, by reason of the accession of Spain and Portugal , Regulation (EEC) No 1469/70 fixing the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which the procedures laid down in Article 13 of Regulation (EEC) No 727/70 apply Whereas , by reason of the accession of Spain and Por ­ tugal , varieties grown in those countries should be added to the list of tobacco varieties grown in the Com ­ munity as from the 1986 harvest ; whereas the percen ­ tages and quantities of tobacco taken over by the inter ­ vention agencies above which the instrument of market management are applied should therefore be fixed , with respect to these new varieties , according to the same criteria as those used in previous cases , HAS ADOPTED THIS REGULATION . Article I The Annex to Regulation ( EEC ) No 1469/70 is hereby replaced by the Annex to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89(1 ) and Article 234 ( 2 ) thereof, Having regard to Council Regulation ( EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (&gt;), as last amended by Regula ­ tion ( EEC ) No 1 576/ 86 ( 2 ), and in particular Article 13 (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas the percentages and quantities of tobacco taken over by the intervention agencies and the percen ­ tage of Community tobacco production above which the instruments of market management are applied were fixed by Regulation ( EEC) No 1469/70 (4), as amended by Regulation ( EEC ) No 1031 / 84 ( 5); Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1986 . For the Council The President G. BRAKS ') OJ No L 94, 28 . 4 . 1970, p. 1 . 2 ) See page 1 of this Official Journal . &lt;) OJ No C 85 , 14 . 4 . 1986 , p. 62 . 4 ) OJ No L 164, 27 . 7 . 1970, p. 35 . s ) OJ No L 107 , 19 . 4 . 1984, p. 36 . 24 . 5 . 86 Official Journal of the European Communities No L 139/ 27 ANNEX Percentages and quantities referred to in Article 13 ( 1 ) of Regulation ( EEC ) No 727 / 70 Serial Number Variety Percentage ( % ) Quantity ( tonnes ) 1 Badischer Geudertheimer and its hybrids 15 550 2 Badischer Burley E and its hybrids l 15 460 3 Virgin D 15 100 4 5 6 ( a ) Paraguay and its hybrids ( b ) Dragon vert and its hybrids , Philippin , Petit Grammont ( Flobecq ), Semois , Appelterre Nijkerk ( a ) Misionero and its hybrids ( b ) Rio Grande and its hybrids &gt; 15 4 100 7 Bright i 15 2 700 8 Burley I 15 5 200 9 Maryland 15 190 10 ( a ) Kentucky and its hybrids ( b ) Moro di Cori ( c ) Salento 15 960 11 ( a ) Forchheimer Havana II c ( b ) Nostrano del Brenta ( c ) Resistente 142 ( d ) Gojano 1 15 1 100 12 ( a ) Beneventano ( b ) Brasile Selvaggio and similar varieties . _ \ 15 30 13 Xanti-YakÃ 15 920 14 ( a ) Perustitza ( b ) Samsun ' 15 840 15 Erzegovina and similar varieties 15 740 16 ( a ) Round Tip ( b ) Scafati ( c ) Sumatra I 15 20 17 Basmas 15 2 050 18 Katerini and similar varieties 15 1 330 19 ( a ) Kaba Koulak classic ( b ) Elassona ! 15 2 450 20 ( a ) Kaba Koulak non-classic ( b ) Myrodata Smyrne , Trapezous and Phi 1 i ] 15 970 21 Myrodata Agrinion 15 600 22 Zichnomyrodata 15 120 23 Tsebelia 15 1 900 24 Mavra 15 750 25 Burley GR 15 2 360 No L 139/28 Official Journal of the European Communities 24 . 5 . 86 Serial Number Variety Percentage ( % ) Quantity ( tonnes ) 26 Virginia GR 15 10 27 Santa Fe 15 70 28 Burley Ferm . 15 2 400 29 Havana ESP 15 80 30 Round Scafati 15 20 31 Virginia ESP 15 660 32 Burley ESP 15 430 33 Virginia PORT 15 230 34 Burley PORT 15 38